—Appeal from a judgment of the Supreme Court (Cobb, J.), entered June 8, 1999 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition for lack of personal jurisdiction.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding to challenge a determination of respondent denying him parole. Supreme Court dismissed the proceeding on the ground of lack of personal jurisdiction. Since petitioner failed to serve respondent and the Attorney General in accordance with the directive set forth in the amended order to show cause, the petition was properly dismissed (see, Matter of Seifert v Selsky, 260 AD2d 823) and we are precluded from addressing the merits of the petition.
Cardona, P. J., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.